Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 5/2/22 have been entered. Claims 1, 3-5, 8, 10, 13, 18, and 19 have been amended. Claims 2, 5, and 11 have been cancelled. This leaves claims 1, 3-10, and 12-19 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18 and 19, the phrase "sandwich-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). In particular, it is unclear if only a first and second layer as required by the amendment are required, or if a third core layer would also be required. For purposes of examination, laminates with two or more layers will be considered to read upon ‘sandwich-like’.
Claims 3-10, and 12-17 are rejected for their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0284571).
Regarding claims 1, 18, and 19, Park teaches a camera module (system) (Park para 17, 35) which includes a lens module (200) which is configured to accept incident light (Park para 9, 37), a stop module (300), and an image sensor module (600) which converts the incident light from the lens module to electrical signal (Park para 37, 66-70), arranged along an optical axis (Park para 13). In the preferred  embodiment, the stop module 300 is ‘upstream’ the lens module 200, as illustrated in figs. 2-4. Finally, the stop module comprises at least two separate light stops (e.g. items 320, 330), and may therefore be considered a “composite construction forming the stop module opening” as the second stop 330 may be moved to adjust the total size and shape of the first stop 320 (Park para 31-83). Park further teaches that the first and second stops (first and second layers) which are stacked on each other (Park fig 5-7), and differ from each other in total size (items 320, 330), as well as incident hole size (Park para 83; items 321, 331). Finally, Applicant’s specification provides no special definition for ‘monolithically,’ as such, the common definition from Mirriam-Webster, “formed or composed of a material without joints or seams,” will be used. In the instant case, Park does not teach any seams, joints, or multi-part construction of the individual layers of the stop module. Therefore, the multilayered stop module of Park may be considered to be as monolithic as the instantly claimed multilayered stop module.
Regarding claim 5, Park teaches a camera module as above for claim 1. Park further teaches that the stops have semi-circular outer peripheries, and may thus be considered to have the ‘same’ shape (Park fig. 7, items 330, 320). 
Regarding claim 10, Park teaches a camera module as above for claim 1. Further, the layers of the composite stop may be considered ‘thin’ as they are not explicitly thick, see 112(b) rejection, above. 
Regarding claims 14 and 16, Park teaches a camera module as above for claim 1. Applicant’s specification describes a “structured layer side” as features such as additional cutouts besides the main hole in the stop, see Applicant’s as-filed specification at paragraph 66. In light of that, cutouts such as items 333, 323, and the pin hole for item 311 as shown in Figure 7 of Park are believed to read upon this limitation, and the limitation requiring additional cutouts. 

Claims 1, 7, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasch (US 2012/0075519).
Regarding claims 1, 10, and 17-19, Blasch teaches a camera assembly (Blasch para 53) comprising an image sensor (Blasch fig 1B, item 116; para 60), a lens array (Blasch para 54; fig 1B, item 108), and a multilayer electroactive polymer-based (EAP) actuator to control aperture size (Blasch para 11). The EAP actuator would be analogous to the claimed ‘stop module’ with the aperture which it controls being the ‘stop module opening.’ Blasch further teaches that the EAP (i.e. stop module) is at least three layers, arranged in a sandwich, where the outer layers are thinner (thin sheet) electrodes (may be considered “semiconductor wafer”) on either major surface of the core electroactive polymer, which is relatively thicker (Blasch para 57), thus satisfying the requirement for at least two layers to have different materials and/or thicknesses. Finally, Blasch teaches that the stop module (EAP film) may be monolithic (Blasch para 99).
Regarding claim 7, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the EAP (i.e. stop module) is at least three layers, arranged in a sandwich, where the outer layers are thinner electrodes (may be considered “semiconductor wafer”) on either major surface of the core electroactive polymer, which is relatively thicker (Blasch para 57). As one of the two thinner/thinnest layers would naturally be oriented as ‘innermost’ or ‘closest to image sensor’, either of these thin layer would qualify as ‘the thinnest layer’ being ‘innermost’. 
Regarding claim 12, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the EAP may be an aperture (Blasch para 11) and that the aperture may be located at the distal or front ends of the lens array (Blasch para 54). 
     
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.                                                                                                                                                                                                                                                 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1, above, and further in view of Matsubara (US 5,025,278).
Regarding claims 9 and 13, Park teaches a camera module as above for claim 1.
Park is silent with respect to the stop module light blocking plates being made of a fiber composite material.
Park and Matsubara are related in the field of camera stop modules. Matsubara teaches that the stop module may be made of one or more light shielding blades (Matsubara col 1, ln 38-54), similar to the “plates” of Park. Matsubara further teaches forming the blades out of carbon-fiber reinforced plastic (CFRP) layers where the matrix resin (adhesive) has a Tg of 120°C or more because this provides for light shielding blades with light weight, high strength, and high elasticity (Matsubara col 5, ln 15-19). It would be obvious to one of ordinary skill in the art to form the light blocking plates out of a CFRP with a matrix resin having a Tg of 120°C to obtain light shielding plates/blades which are light weight, and have high strength and elasticity.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Blasch as applied to claim 1, above. 
Regarding claims 3 and 4, Blasch teaches a camera assembly as above for claim 1. Blasch further teaches that the core layer (“second layer”) has a thickness of 1-100 µm, and is thicker than each outer electrode (“first layer”) (Blasch para 57). Blasch therefore teaches an overlapping range with the claimed thickness of the second layer (i.e. embodiments over 50 µm) and a thickness of the outer layer which is no more than 100 µm and less than the thickness of the inner layer.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the thicknesses taught by Blasch overlaps with the instantly claimed thicknesses and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Gat et al. (US 2004/0238741).
Regarding claim 15, Park teaches a camera assembly as above for claim 1.
Park is silent with respect to the multilayered composite having an absorbent or reflective coating.
Park and Gat are related in the field of camera systems utilizing flanged light stops. Gat teaches coating the inner/photocell side with a reflective material, such as gold to prevent undesired change in aperture temperature noting that not utilizing a coating like this may cause unwanted/undesired radiation load on the photocell (Gat para 55).
It would be obvious to one of ordinary skill in the art to modify the inner sides of the multilayer composite forming the stop of Park with the reflective coating of Gat because this would yield a radiation stop that blocks any additional unwanted/undesired radiation from reaching the photocell. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/2/22, with respect to the 112(b) rejection(s) of claims 1-19 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-19 has been withdrawn. However, it should be noted that a new 112(b) of claims 1 and its dependents, 18, and 19 has been issued.
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant argues on pages 7 and 8 that neither Park nor Blasch teaches that the first and second layers are formed from a monolithic material.
The Examiner respectfully disagrees. 
Regarding the assertion for the Park reference, as noted in the rejection above, Applicant’s specification provides no special definition for ‘monolithically,’ as such, the common definition from Mirriam-Webster, “formed or composed of a material without joints or seams,” will be used. In the instant case, Park does not teach any seams, joints, or multi-part construction of the individual layers of the stop module. Therefore, the multilayered stop module of Park may be considered to be as monolithic as the instantly claimed multilayered stop module.
Regarding the assertion for the Blasch reference, it is noted that Blasch teaches that individual layers of the stop module may be monolithic films, see paragraph 99.
Applicant's argument on page 8 fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In the instant case, Applicant submits that neither of Matsubara nor Gat cure the alleged deficiencies of Park or Blasch, but does not present any specific arguments in support of this.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        7/29/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781